CONCURRING OPINION OF
PERRY, J.
I concur in the view that the property of the taxpayer should be assessed at $942,000, basing my concurrence upon the ground that the testimony of the witnesses for the taxpayer to the effect that the value of its cane lands and pasture lands on an average is $85 per acre is of greater weight than the testimony of the assessor to the effect that the value of the cane lands is $150 per acre and that of the pasture lands $10 per acre; but I do not concur in the inclusion in the opinion of the- statement that “it does not appear that the value of the several parts was depreciated by reason of their combination.” That statement is upon an immaterial point and is misleading. In the majority opinion it is held, and I concur, that upon the facts of this case the property of the taxpayer *608cannot be assessed as an enterprise for profit and that the various items of property owned by tbe taxpayer must be assessed at tbe aggregate of their values as separate parts. By this I mean that if it appears from the evidence, as it does, that the various items of property owned by the taxpayer, could have been sold separately for certain stated amounts at the assessment date, those selling prices constitute the cash value of those items of property upon that date. It would be immaterial, to my mind, if it should be made to appear that by reason of their combination in use by this taxpayer they were worth as a profit-producing aggregate or enterprise less than the total of the separate values of the parts. If, as this court now unanimously finds, the separate items of property owned by this taxpayer if sold on the assessment date would have brought proceeds aggregating $942,000, under the law the assessment must be made at the sum of $942,000 even though it were made to appear to us that on the assessment date, used in combination as the property was used by this taxpayer, it was worth on the showing of its income-producing capacity less than that sum. The statement above quoted from the majority opinion is indeed true in fact but its inclusion as one of the grounds for the ultimate conclusion reached is misleading in giving the impression that it is legally possible for the property of a corporation to be worth less, for taxation purposes, than the aggregate of the cash values (using that term as hereinabove defined) of its separate parts,— something which, to my mind, is legally impossible.